Name: Commission Regulation (EEC) No 2267/93 of 12 August 1993 suspending advance fixing of the export refunds for certain products processed from cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 203/ 14 Official Journal of the European Communities 13 . 8 . 93 COMMISSION REGULATION (EEC) No 2267/93 of 12 August 1993 suspending advance fixing of the export refunds for certain products processed from cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (! ), as amended by Regulation (EEC) No 2193/93 (2), and in particular the first subparagraph of Article 13 (7) thereof, Whereas Article 13 (7) of Regulation (EEC) No 1766/92 provides that the provisions concerning advance fixing of the refund may be suspended if the market situation shows that the application of these provisions is causing or is likely to cause difficulties ; Whereas there is a danger that, if arrangements are adhered to, refunds could be fixed in advance in the short term for quantities considerably in excess of the quanti ­ ties which might be expected under more normal condi ­ tions : Whereas the above situation requires that application of the provisions concerning advance fixing of refunds for the product concerned be temporarily suspended ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 i Advance fixing of the export refund for products listed in the Annex is suspended from 13 to 31 August 1993 inclu ­ sive . Article 2 This Regulation shall enter into force on 13 August 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 August 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 196, 5. 8 . 1993, p. 22. 13 . 8 . 93 Official Journal of the European Communities No L 203/15 ANNEX to the Regulation of 12 August 1993 suspending advance fixing of the export refunds for certain products processed from cereals CN code Description Products derived from maize, consisting of the following subheadings : 1102 20 ( Maize flour 110313 Maize groats 1 1 03 29 40 Maize pellets 11041950 Rolled or flaked maize 1104 23 Hulled maize 1108 1200 Maize starch 1108 1300 Potato starch 1702 30 1 &gt; Glucose and glucose syrup 1702 40 J 1702 90 Other invert sugar 2106 90 Food preparations not elsewhere specified 2309 10 1 r Preparations of a kind used in animal feeding2309 90 J